       Case 2:18-cv-01019-BNW Document 31
                                       30 Filed 06/16/20
                                                06/12/20 Page 1 of 3

 1   Hal Taylor, Esq.
     Local Counsel
 2   NV Bar No.: 4399
     223 Marsh Ave.
 3   Reno, NV 89509
     Telephone: 775-825-2223
 4   Facsimile: 775-329-1113
     Email: HalTaylorLawyer@gbis.com
 5
     Melissa Palmer, Esq.
 6   Admitted Pro Hac Vice
     Olinsky Law Group
 7   250 South Clinton Street, Suite 210
     Syracuse, NY 13202
 8   Telephone: 315-701-5780
     Facsimile: 315-701-5781
 9   Email: mpalmer@windisability.com

10   Attorneys for Plaintiff

11

12

13

14
                               UNITED STATES DISTRICT COURT
15

16                                     DISTRICT OF NEVADA
17

18   MARLENE L. WATSON,                              )    No. 2:18-cv-01019-BW
                                                     )
19          Plaintiff,                               )    STIPULATION AND PROPOSED
20                                                   )    ORDER AWARDING ATTORNEY
                    v.                               )    FEES UNDER THE EQUAL
21                                                   )    ACCESS TO JUSTICE ACT,
22   ANDREW SAUL,                                    )    PURSUANT TO 28 U.S.C. § 2412(d),
     Commissioner of Social Security,                )    AND COSTS, PURSUANT TO
23                                                   )    28 U.S.C. § 1920
24          Defendant.                               )
                                                     )
25

26
            IT IS HEREBY STIPULATED by and between the parties through their undersigned
27
     counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees under the
28




                                                      1
       Case 2:18-cv-01019-BNW Document 31
                                       30 Filed 06/16/20
                                                06/12/20 Page 2 of 3

 1   Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), in the amount of FIVE THOUSAND
 2   DOLLARS ($5,000.00). This amount represents compensation for all legal services rendered on
 3   behalf of Plaintiff by counsel in connection with this civil action, in accordance with 28 U.S.C.
 4   §§ 2412(d), 1920.
 5          After the Court issues an order for EAJA fees and expenses to Plaintiff, the government
 6   will consider the matter of Plaintiff's assignment of EAJA fees and expenses to Plaintiff's
 7   attorney. Pursuant to Astrue v. Ratliff, 560 U.S. 586, 598 (2010), the ability to honor the
 8   assignment will depend on whether the fees and expenses are subject to any offset allowed under
 9   the United States Department of the Treasury's Offset Program. After the order for EAJA fees
10   and expenses is entered, the government will determine whether they are subject to any offset.
11          Fees and expenses shall be made payable to Plaintiff, but if the Department of the
12   Treasury determines that Plaintiff does not owe a federal debt, then the government shall cause
13   the payment of fees and expenses to be made directly to Melissa Palmer, Esq. pursuant to the
14   assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff's counsel.
15          This stipulation constitutes a compromise settlement of Plaintiff's request for EAJA
16   attorney fees and expenses, and does not constitute an admission of liability on the part of
17   Defendant under the EAJA. Payment of the agreed amount shall constitute a complete release
18   from, and bar to, any and all claims that Plaintiff and/or Plaintiff's counsel may have relating to
19   EAJA attorney fees and expenses in connection with this action.
20          This award is without prejudice to the rights of Plaintiff's counsel to seek Social Security
21   Act attorney fees under 42 U.S.C. § 406, subject to the provisions of the EAJA.
22

23   Dated: June 12, 2020
24
                                                   Respectfully submitted,
25

26                                                 /s/ Hal Taylor
                                                   Hal Taylor, Esq.
27                                                 NV Bar No.: 4399
28                                                 223 Marsh Ave.




                                                       2
       Case 2:18-cv-01019-BNW Document 31
                                       30 Filed 06/16/20
                                                06/12/20 Page 3 of 3

 1                                       Reno, NV 89509
                                         Telephone: 775-825-2223
 2                                       Facsimile: 775-329-1113
                                         Email: HalTaylorLawyer@gbis.com
 3

 4                                       /s/ Melissa Palmer
                                         Melissa Palmer, Esq.
 5                                       Admitted Pro Hac Vice
                                         Attorney for Plaintiff
 6
                                         Email: mpalmer@windisability.com
 7
                                         Attorney(s) for Plaintiff
 8
     Dated: June 12, 2020                NICOLA T. HANNA
 9                                       United States Attorney
10                                       DAVID M. HARRIS
                                         Assistant United States Attorney
11                                       Chief, Civil Division

12                                 By:   /s/ Stacy Wiesbrock *
                                         STACY WIESBROCK
13                                       Special Assistant United States Attorney
14                                       * By email authorization
                                         Attorneys for Defendant
15

16        IT IS SO ORDERED

17        DATED: 10:04 am, June 16, 2020

18

19        _________________________________
          BRENDA WEKSLER
20        UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28




                                              3
